Citation Nr: 0627080	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals, herniated nucleus pulposus at L4-5, L5-S1, with 
disc bulge at L3-4.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of vertebral fracture 
at T-11.

3.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO in Cleveland, Ohio, 
currently has jurisdiction over the veteran's claims folder.

Procedural history

In the November 2002 rating decision, the St. Petersburg RO, 
in pertinent part, denied service connection for a lumbar 
spine disability.  The RO also granted service connection for 
residuals of a vertebral fracture at T-11, evaluated as zero 
percent disabling (noncompensable).  Further, the RO denied 
compensation pursuant to 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities.	

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2004.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The Board remanded this case in February 2005 for additional 
development, to include a medical examination.  In October 
2005, the VA Appeals management Center issued a supplemental 
statement of the case which continued to deny the veteran's 
claims.  The veteran's claims folder has been returned to the 
Board for further appellate consideration.

Issues not on appeal

The Board observes that additional issues were adjudicated by 
the November 2002 rating decision other than those listed on 
the title page.  That decision also granted service 
connection for residuals, non-displaced fractures of 
posterior ribs 9, 10, 11, 12, as well as residuals of basilar 
skull fracture, both of which were evaluated as 
noncompensably disabling.  Service connection was denied for 
residuals of cervical strain, lacerations of the left lobe of 
liver and spleen, superficial abrasions and contusions of the 
upper and lower body, residuals of a left shoulder injury and 
abrasions to the left arm.  The veteran's November 2002 
notice of disagreement (NOD) addressed only the current 
appellate issues.  Accordingly, the remaining issues are 
unappealed and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

The record also reflects that a September 2003 rating 
decision denied entitlement to a temporary total rating due 
to surgery and a period of convalescence for a lumbar spine 
disability.  No NOD was received with respect to that 
decision, and it, too is not in appellate status.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence 
reflects that the veteran's lumbar spine disability developed 
as a result of the normal aging process, and is not causally 
related to active service or to the veteran's service-
connected T-11 fracture residuals.

2.  The competent medical evidence reflects that the 
veteran's service-connected residuals of vertebral fracture 
at T-11 are not manifested by any current functional 
impairment or loss of 50 percent or more of the height of the 
vertebral body. 

3.  In addition to the residuals of vertebral fracture at T-
11, the veteran is also service-connected for residuals of 
basilar skull fracture and residuals of non-displaced 
fractures of posterior lateral ribs 9, 10, 11, and 12.  All 
of his service-connected disabilities are evaluated as 
noncompensable.

4.  Nothing in the record indicates that the veteran's 
service-connected disabilities, together, clearly interfere 
with normal employment.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for post-operative 
residuals, herniated nucleus pulposus at L4-5, L5-S1, with 
disc bulge at L3-4.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for a compensable rating for residuals of 
vertebral fracture at T-11 are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5235-
5243 (2005); 38 C.F.R. 38 U.S.C.A. §§ 4.31, 4.71a, Diagnostic 
Codes 5285-5291 (2002).

3.  The criteria for a 10 percent disability rating for 
multiple noncompensable service-connected disabilities are 
not met.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a lumbar spine 
disability as a result of an in-service motor vehicle 
accident, the same accident in which he sustained a fracture 
at T-11.  In addition, it has been asserted that the lumbar 
spine disability developed secondary to the T-11 fracture 
residuals.  Further, he has contended that his service-
connected residuals of vertebral fracture at T-11 are more 
disabling than contemplated by the current noncompensable 
rating.  He has also contended that his multiple service-
connected disabilities should warrant at least a 10 percent 
rating pursuant to 38 C.F.R. § 3.324 (2005).

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the benefits 
sought on appeal are denied.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Board initially finds that its February 2005 remand 
directives have been complied with; the veteran does not 
appear to contend otherwise.  In fact, the veteran's 
representative noted in a February 2006 statement that it 
appeared the agency of original jurisdiction had made a 
concerted effort to comport with the Board's remand 
directives.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the veteran was sent a VCAA notification letter 
in January 2004, which, for the reasons detailed below, the 
Board finds amply informed him of what is required of him and 
of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The January 2004 letter noted all three 
of the current appellate issues.  The letter summarized the 
criteria for establishing service connection for a claimed 
disability.  Further, the VCAA letter stated that to 
establish entitlement to an increased evaluation for a 
service-connected disability, the evidence must show that it 
has gotten worse.  The letter also cited to 38 C.F.R. § 3.324 
on the first page.  

Moreover, the veteran's accredited representative discussed 
the claim in a February 2006 statement with language which 
essentially tracks the regulatory provisions of 38 C.F.R. 
§ 3.324.  The evidence clearly indicates the veteran is aware 
of what is necessary to substantiate this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) [VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence was needed to substantiate 
the claim and that the appellant should have provided it].

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The January 
2004 VCAA letter noted what evidence VA had already received, 
informed the veteran that VA was responsible for getting 
relevant federal records including service records and VA 
medical records, and that it would make reasonable efforts to 
get relevant records not in the custody of a Federal 
department or agency (pages 4 and 6).  In addition, this 
letter also stated that VA would assist the veteran by 
providing a medical examination or getting a medical opinion 
if it was found to be necessary to make a decision on the 
veteran's claims (page 6).

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The Board observes that the January 
2004 VCAA letter contained language indicating the veteran 
should identify any relevant evidence he wanted VA to request 
on his behalf, and that he should submit any necessary 
release for VA to obtain such evidence.  Moreover, the letter 
informed the veteran that while VA would request private 
records, it was ultimately his responsibility to make sure VA 
received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the January 2004 
VCAA letter informed the veteran that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  The Board finds that this 
satisfies the "give us everything you've got pertaining to 
your claim" requirement contained in 38 C.F.R. § 3.159(b)(1).  
Further, as noted in the preceding paragraph, the letter 
informed the veteran that it was ultimately his 
responsibility to make sure VA received relevant private 
records.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that elements (1) and (2) are 
not in dispute in this case.  Element (3) is in dispute 
regarding the lumbar spine disability, as is element (4) 
regarding the T-11 fracture residuals.  As detailed above, 
these elements were addressed by the January 2004 VCAA letter 
noted above.  Moreover, for the reasons stated below, the 
Board concludes that service connection is not warranted for 
the lumbar spine disability.  Accordingly, any deficiency 
regarding elements 
(4) and (5) has been rendered moot as to that issue.  With 
respect to the increased rating claim, that issue, too, is 
being denied.  Any lack of notice as to the effective date of 
an increase is similarly moot.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The record on appeal includes both service medical records 
and post-service medical records.  Pursuant to the Board's 
remand, the veteran was accorded a VA medical examination in 
July 2005.  It is clear from a review of the file that any 
and all evidence pertinent to the appellate claim is already 
of record; the veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.   

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, to 
include at the September 2004 hearing.  His accredited 
representative has submitted contentions on his behalf, most 
recently in a July 2006 brief.

Accordingly, the Board will move on to a decision on the 
merits.

1.  Entitlement to service connection for post-operative 
residuals, herniated nucleus pulposus at L4-5, L5-S1, with 
disc bulge at L3-4.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. §3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Secondary service connection

The law provides that a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2005); see 
also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initially, the Board finds that Hickson element (1) is 
satisfied in this case in that there is competent medical 
evidence of a current lumbar spine disability.  For example, 
treatment records dated in March 2000 show impressions of 
three level degenerative lumbar disc disease with herniation 
of L5-S1 to the left, as well as left S1 radiculopathy.  The 
July 2005 VA examination diagnosed post lumbar 
laminectomy/discectomy.  

Regarding Hickson element (2), evidence of in-service 
incurrence of disease or injury, the Board will separately 
address injury and disease. 

With respect to injury, the veteran's service medical records 
reflect he was treated for complaints of back pain in January 
1986 after slipping and falling on ice.  He was assessed with 
trapezium muscle strain at that time.  Further, the record 
reflects he was involved in two motor vehicle accidents 
during active service, one in June 1986 and one in August 
1986.  A November 2002 VA administrative decision concluded 
that the June 1986 motor vehicle accident was not in the line 
of duty, but that the August 1986 accident was in the line of 
duty.  [It is the August 1996 accident in which he incurred 
his service-connected T-11 fracture.]  

As there is evidence of both complaints of back pain and an 
in-service motor vehicle accident, the Board finds that 
Hickson element (2) is satisfied in this case.

The Board adds that there is no evidence of in-service 
disease.  X-rays of the lumbar spine taken during service 
were normal.  Moreover, there is no indication of 
degenerative changes in the lumbar spine until January 2000, 
over a decade after the veteran left military service and 
many years after the end of the one year presumptive period 
found in 38 C.F.R. § 3.309(a).

With respect to the secondary service connection claim, 
Wallin element (2) is satisfied, as the veteran is service-
connected for T-11 fracture residuals.  

Turning to Hickson/Wallin element (3), the Board notes that 
no competent medical opinion is of record which relates the 
veteran's current lumbar spine disability to his military 
service or to his service-connected thoracic spine 
disability.  

The Board remanded this case in February 2005 to obtain a 
medical nexus opinion.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002). The July 2005 VA examiner opined that the 
veteran's lumbar spine disability was not related to the 
veteran's military service or directly caused by the service-
connected injury of the T-11 fracture.  Rather, the examiner 
opined that the lumbosacral condition or disability was due 
to the normal aging process (at the time of the examination, 
the veteran was 40 years of age).  In addition, the examiner 
stated that there was too much of a time gap and lack of 
sufficient medical documentation to state that the fracture 
of 
T-11 in 1986 caused the lumbar spine conditions.  The 
examiner reiterated that it was his medical opinion that the 
condition over the lumbar area was due to the normal aging 
process of the veteran and was not related at all to the 
service-connected injury in 1986.

The Board observes in passing that the examiner's opinion 
appears to be congruent with the medical evidence of record, 
which does not indicate that there was any lumbar spine 
disease in service and that lumbar spine disease was 
initially diagnosed many years after service.  There is also 
nothing in the medical records which suggests that the 
service-connected thoracic spine disability in any way 
impacted the lumbar spine.

The Board notes that the veteran's representative contended 
in a July 2006 statement that the findings of the July 2005 
VA examiner should be accorded little probative value, in 
that that the examiner did not provide an adequate rationale 
in support of his opinion.  However, the examiner's opinion 
was based upon both an examination of the veteran and review 
of the veteran's VA claims folder, and a rationale for the 
conclusion was stated by the examiner.  

The fact that the examiner's opinion was not favorable to the 
veteran's claim is not a reason for scheduling another 
examination.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's duty to assist is not a license for a "fishing 
expedition"]  The veteran has had ample opportunity to submit 
a nexus opinion in support of his claim.  He has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

No competent medical opinion is of record which refutes the 
VA examiner.
To the extent that the veteran himself contends that his low 
back disability is related to his military service or to his 
service-connected thoracic spine disability, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In summary, the only competent medical opinion which 
addresses the etiology of the veteran's current lumbar spine 
disability finds, in essence, that it was not causally 
related to active service, nor was it caused by the service-
connected fracture residuals at T-11.  Consequently, the 
Board finds Hickson element (3) is not satisfied, and the 
claim fails on that basis.

For these reasons, the Board concludes that service 
connection is not warranted for the veteran's lumbar spine 
disability on either a direct or secondary basis.  
Accordingly, the benefit sought on appeal is denied.

2.  Entitlement to a compensable evaluation for service-
connected residuals of vertebral fracture at T-11.

Factual background

Service connection was established for residuals of a 
vertebral fracture at T-11 by the November 2002 rating 
decision.  The decision noted that the veteran sustained 
multiple injuries in an August 1986 motor vehicle accident, 
and while his treatment was initially unremarkable, his 
service medical records subsequently revealed the fracture at 
T-11, without neurologic injury.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40(2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Assignment of appropriate diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

The Board observes that, during the pendency of this case, 
the applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claims have been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected T-11 fracture residuals under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

In this case, the record reflects the RO evaluated the 
veteran's residuals of T-11 fracture under former Diagnostic 
Codes 5285 [vertebra, fracture of, residuals] and 5291 
[spine, limitation of motion, dorsal], as well as the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  Because it is evident that these diagnostic codes fit 
the disability, the Board will do the same.  The veteran has 
not suggested that any other diagnostic codes are potentially 
applicable to his claim.

Specific schedular criteria

(i.)  The former schedular criteria

Former Diagnostic Code 5285 provided that residuals of a 
fracture of a vertebral body with cord involvement, 
bedridden, or requiring long leg braces warrants a 100 
percent evaluation.  A 60 percent rating is warranted for 
residuals of a fracture of a vertebral body without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast).  Where residuals of a fracture of a vertebra do not 
result in spinal cord involvement and do not produce abnormal 
mobility requiring a neck brace, disability is evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5291 provided that slight limitation 
of motion of the dorsal (thoracic) segment of the spine 
warranted a zero percent evaluation; a 10 percent evaluation 
required either moderate or severe limitation of motion.  
38 C.F.R. § 4.71a (2002).

The Board observes that the words "slight" and "moderate" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 
See 38 C.F.R. § 4.6 (2005).  The Board observes in passing 
that "moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World Dictionary, 
Third College Edition (1988) 871. 

(ii.)  The current schedular criteria

The 2003 amendment to 38 C.F.R. § 4.71a (i.e., the "new" 
criteria) changed the Diagnostic Codes for spine disorders to 
5235 to 5243.  In general, spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, as follows.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50  percent or more of the height.  An evaluation of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2005).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, Plate V, and Note 
(2), General Rating Formula for Diseases and Injuries of the 
Spine as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5) (2005), as added by 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  See also Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2005).

Analysis

In this case, the Board finds that a compensable rating is 
not warranted for the veteran's service-connected vertebral 
fracture residuals of T-11 under either the former or revised 
criteria, because the competent medical evidence reflects 
there is no current impairment attributable to this 
disability, nor is there any demonstrable deformity of a 
vertebral body.  

Significantly, the July 2005 VA examination described the T-
11 fracture as "healed."  In an October 2005 addendum, the 
VA examiner specifically found that the veteran did not have 
any limitation of motion, weakness, or sensory/neurological 
deficit attributed to this disability.  Rather, the examiner 
ascribed impairment of the back and left lower extremity as 
being due to the lumbar spine disability.  Consequently, the 
preponderance of the evidence is against the assignment of a 
compensable rating based upon limitation of motion under 
either former Diagnostic Code 5291 or the current General 
Rating Formula for Diseases and Injuries of the Spine.

The Board also finds that a compensable rating is not 
warranted under former Diagnostic Code 5285 as none of the 
criteria for a compensable rating are met.  
See 38 C.F.R. § 4.31 (2005) [In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.].  
As noted above, the VA examiner found no neurological 
deficits attributable to the service-connected thoracic spine 
fracture.

Further, the record does not support a finding of 
demonstrable deformity of the vertebral body.  As noted by 
records dated in November 1996, X-rays of the cervical 
thoracic lumbar spine showed no evidence of any fractures, 
including at the T-11 level.  Moreover, in the October 2005 
addendum, the examiner noted that that there were no 
fractures involving the vertebral body of T-11.

The Board also observes that there is no competent medical 
evidence which supports a finding that the veteran's T-11 is 
manifested by ankylosis, or that the entire spine is fixed in 
flexion or extension.  The veteran himself does not appear to 
contend that such is the case.

The Board acknowledges that the veteran has complained, in 
part, of pain due to the service-connected thoracic spine 
disability.  However, as noted above, he is not competent to 
ascribe symptoms to a particular cause.  See Espiritu, supra.  
In that connection, the Board observes that the veteran has a 
very significant lumbar spine disability, status post two 
surgeries.  As discussed above, the 2005 VA examiner clearly 
indicated that the veteran's spinal problems arose from the 
non-service connected lumbar spine disability, not the 
service-connected thoracic spine disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) [the Board is precluded 
from differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so]. 

In short, the medical evidence of record does not link the 
veteran's complaints of pain to the healed T-11 fracture. 

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence reflects that 
the veteran has no current impairment attributable to the 
service-connected vertebral fracture residuals of T-11.  
Consequently, he does not meet or nearly approximate the 
criteria for a compensable rating under any of the 
potentially applicable former diagnostic codes, or any 
current diagnostic code.  

DeLuca considerations

In evaluating the veteran's service-connected T-11 fracture 
residuals, the Board is cognizant of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the holding in 
DeLuca, supra.  However, the medical record, including the 
2005 VA examiner's report, reflects that his complaints of 
pain are due to the nonservice-connected lumbar spine 
disability. There is no competent medical evidence that the 
healed T-11 fracture currently is the source of any 
symptomatology.  See Mittleider, supra.  Those provisions are 
therefore not for application in this case.  

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

The competent medical evidence shows that the veteran has no 
impairment attributable to his service-connected T-11 
fracture residuals.  The medical evidence shows no 
distinctive periods where pathology associated with the 
service-connected disability approximated the compensable 
level since July 7. 2000.  Staged ratings are therefore not 
warranted.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  In 
this case, the Board concurs with the RO's determination that 
an extraschedular rating is not warranted in this case.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Although the record reflects the veteran 
has undergone multiple surgical procedures due to his lumbar 
spine disability, it does not indicate any recent periods of 
hospitalization due to the service-connected T-11 fracture 
residuals.  Thus, the record does not show frequent periods 
of hospitalization due to this service-connected disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due solely to the T-11 fracture 
residuals such as to trigger consideration of the 
extraschedular provisions.  In fact, as has been discussed 
above the medical evidence shows that there is no current 
impairment attributable to the service-connected disability.  
In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the low back disorder for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

3.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324.

Relevant law and regulations

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Rating Schedule the rating 
agency is authorized to apply a 10-percent rating, but not in 
combination with any other rating.

Factual background

In addition to the residuals of vertebral fracture at T-11, 
the veteran is also service-connected for residuals of 
basilar skull fracture and residuals of non-displaced 
fractures of posterior lateral ribs 9, 10, 11, and 12.  It 
appears that these are all sequelae of the August 18896 motor 
vehicle accident referred to above.  All of his service-
connected disabilities are evaluated as noncompensably 
disabling.  

Analysis

Nothing in the record reflects that the three service-
connected disabilities clearly interfere with normal 
employment.  The veteran's his testimony at the September 
2004 hearing reflected that he was employed.  Although he 
indicated his work was limited because he could not do any 
heavy lifting, the medical evidence referred to above clearly 
indicates that such physical limitations are due to the 
nonservice-connected lumbar spine disability, post two 
surgeries, rather than to the three service-connected 
disabilities, which appear to have healed without residuals.

Consequently, the Board concludes that the record does not 
warrant a 10 percent rating pursuant to 38 C.F.R. § 3.324.


ORDER

Entitlement to service connection for post-operative 
residuals, herniated nucleus pulposus at L4-5, L5-S1, with 
disc bulge at L3-4, is denied.

Entitlement to a compensable evaluation for service-connected 
residuals of vertebral fracture at T-11 is denied.

Entitlement to a 10 percent disability rating for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


